Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/086703 application originally filed September 20, 2018.
Amended claims 1-4, 6-9, 13 and 15-24, filed October 25, 2022, are pending and have been fully considered.  Claims 5, 10-12 and 14 have been canceled.  Claim 24 is new.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-9, 13 and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (EP 0165720 A1) hereinafter “Wilson” in view of Slesinski et al. (US 2006/0045937) hereinafter “Slesinski”.
Regarding Claims 1-4, 6-9, 13 and 15-24
	Wilson discloses in the abstract, a non-aqueous, lipid-based, stable, flavored coating having a smooth, non-grainy texture, spreadable at room temperature but capable of form retention.
	Wilson discloses on page 1 lines 18-21, the term "non-aqueous" means substantially free of water. The coatings of the present invention, preferably, have a maximum moisture content of about 3½% by weight.
	Wilson discloses on page 4 lines 4-10, a non-aqueous, lipid-based, stable, flavored coating having a smooth, non-grainy texture, said coating being spreadable at room temperature but capable of form retention when applied to a substrate at a temperature up to about l10°F.; comprising about 10-70% of a hydrogenated vegetable oil.
	Wilson further discloses on page 5 lines 5-23, broadly, the vegetable oil can be any edible oil, or blend of oil and fat, coming within the parameters given, although a non-lauric oil is preferred which has both oxidative and hydrolytic stability. Examples of suitable non-lauric oils are winterized salad oils, hydrogenated soybean oil, hydrogenated cottonseed oil, and a hydrogenated, fractionated palm oil.  A lauric oil such as 76° coconut oil may be used in a blend with a non-lauric oil, and this is broadly within the scope of the present invention. Being a lauric oil, it does not have hydrolytic stability, but since the present system is anhydrous, hydrolytic stability is not critical. Also, 76°F. coconut oil is by itself not suitable, being too brittle at normal room temperature to give a spreadable product. The same is true of refined and hydrogenated palm kernel oil. 
	Wilson discloses on page 12 lines 21-33, the bulking component can also comprise flavor-compatible combinations of the above ingredients. For instance, with the cocoa powder, one may advantageously employ a dairy-derived bulking ingredient such as non-fat dry milk solid or buttermilk solids, following conventional confectionary practice. In addition, one may employ an amount of an invert sugar such as lactose, or even sucrose or dextrose, depending upon the amount of sweetness desired. Similarly, with the cheese powders, one may wish to employ an amount of a bland bulking ingredient such as non-fat dry milk solids or an invert sugar, preferably bland, such as lactose.
	Wilson further discloses on page 11 lines 30-37 and page 12 lines 1-5, the bulking particles of this invention can also include friable, dairy-derived food additives such as non-fat dry milk and non-fat buttermilk solids, both well-known ingredients in confectionery formulations. Another useful ingredient is a protein, one that is bland in flavor, such as defatted soy protein. A friable protein such as a caseinate can also be used. The protein provides nutrition and also a desired astringency. A textured vegetable protein can be used. Another category of ingredients that can be used is a bland, hydrolyzed, non-hygroscopic, friable starch, such as a low DE corn syrup solid, preferably having a dextrose equivalent less than about 15, e.g., maltodextrin.
	Wilson discloses a non-aqueous filling composition comprising the claimed lipid, sweetener and caseinate composition but fails to teach the claimed ranges of the sweetener and caseinate.
	However, Slesinski discloses in paragraph 0126, while particularly useful in making food bars, it is believed that the peanut creme will find use in other products, particularly where it is desired to use multiple, adjacent, layers of peanut-containing products and where it is desired to preserve the unique organoleptic properties of the peanut creme or peanut butter.
Slesinski discloses in paragraph 0127, the food bar may include as one or more of the filling layers a fruit filling layer. The fruit filling layer may be a low moisture fruit filling. Examples of suitable fruits include strawberries, grapes, and apples, berries, nectarines, oranges, and pineapples. The source of the fruit may include puree, fruit juice, fruit juice concentrate, flakes, or powders. Fruit filling layers or other filling layers may be flavored with natural or artificial fruit flavors.
Slesinski further discloses in paragraph 0132, for proteins and other macro- and micro-nutrients, it may be desirable to include a percentage of the daily value, such as 10%, 15% or more. Daily value refers to the RDI or the DRV for the respective macro- or micro-nutrient as found in Volume 21 of the US Code of Federal Regulations effective for Jan. 1, 2003, which is hereby incorporated by reference.
Slesinski discloses in paragraph 0133, the food bar may include protein sources. Preferred sources of protein include sources of whey protein such as whey protein isolate and whey protein concentrate and sources of rice protein such as rice protein concentrate. Soy protein or soy protein concentrate may also be used. The protein may be present in the food in discrete nuggets or crisps, in other forms such as dry powder. Additional protein sources include one or more of dairy protein sources, such as dry whole milk, whey, casein, milk solids non-fat, etc. The dairy source may contribute dairy fat and/or non-fat milk solids such as lactose and milk proteins, e.g. whey proteins and caseins. Protein concentrates such as one or more of whey protein concentrate, milk protein concentrate, caseinates such as sodium and/or calcium caseinate, isolated soy protein and soy protein concentrate may be used. Total digestible protein levels within the food bars of the invention are preferably within the range 5-12 grams digestible protein per bar, especially 5-7 g digestible protein per bar.
Slesinski discloses in paragraph 0134, the food bar may include oils or fats in any of the layers, but especially in the binder for the base or other cereal layers and in the peanut creme. The source for any fat used in the food bars is preferably vegetable fat, such as for example, cocoa butter, palm, palm kernel, soybean, safflower, cottonseed, coconut, rapeseed, canola, corn, peanut and sunflower oils, or mixtures thereof. However, animal fats such as butter fat may also be used if consistent with the desired nutritional profile of the product. Preferably the amount of fat in the food bar is not more than 35 wt. %, especially not more than 40 wt. %, preferably from 20 to 30 wt. %. It is preferred that the fat employed in the bar is a low trans-fat, especially a no-trans-fat.
Slesinski discloses in paragraph 0136, typically, the peanut creme will have an emulsifier at a level of from 0.5 to 3%, especially from 1 to 2%. Emulsifiers may also be present in other layers.
Slesinski discloses in paragraph 0137, typical emulsifying agents may be phospholipids and proteins or esters of long chain fatty acids and a polyhydric alcohol. Lecithin is an example. Fatty acid esters of glycerol, polyglycerol esters of fatty acids, sorbitan esters of fatty acids and polyoxyethylene and polyoxypropylene esters of fatty acids may be used but organoleptic properties, or course, must be considered. Mono- and di-glycerides are preferred. The emulsifiers may be present in the food bar at levels overall of about 1% to 4%, preferably 2% to 3%. Emulsifiers may be used in combination, as appropriate.
Slesinski discloses in paragraph 0139, typically, the food bar will be naturally sweetened. Sweetener will generally be included in the binder at a level of 20 wt % to 95 wt %, from 20 to 30 wt % for low sugar applications and from 80 to 95 wt % for regular applications. Natural sources of sweetness include sucrose (liquid or solids), glucose, fructose, and corn syrup (liquid or solids), including high fructose corn syrup and high maltose corn syrup and mixtures thereof. Other sweeteners include lactose, maltose, glycerine, brown sugar and galactose and mixtures thereof.  Slesinski further discloses in paragraph 0140, if it is desired to use artificial sweeteners, any of the artificial sweeteners well known in the art may be used, such as aspartame, saccharine, Alitame® (obtainable from Pfizer), acesulfame K (obtainable from Hoechst), cyclamates, neotame, sucralose, mixtures thereof and the like. The artificial sweeteners are used, if at all in varying amounts of about 0.01 to 0.3 wt % of the bar.
It is to be noted, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to vary the amount of sweetener present in various filling compositions depending upon desired sweetness. The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Slesinski discloses in paragraph 0048, a viscosity of at least 3,400 cps at a shear rate of 30 s−1.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that a filling composition for various food products comprise a sweetener, protein (caseinate) and lipid in optimal amounts, as taught by Wilson and Slesinski, in order to achieve a flavorable, stable, uniformed filling composition.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 13 and 15-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771